Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed June 22, 2021, have been fully considered but they are not deemed to be persuasive.

Applicant argues that the cover 19 and attached base plate 8 of Bunyard et al remains stationary and the shaft 6 rotates; and concludes that because they are stationary, the cover and base plate are not a rotor assembly and that they do not rotatably surround a housing (2; paragraph bridging page 2 and 3). The examiner agrees with a part of the conclusion, but not all and for different reasons. The cover and base plate are not rotatable relative to the housing, because the housing is fixed to the cover and base plate (not because the cover and base plate are stationary). The cover and base plate is an output tube about an axis, which surrounds the housing and therefore would appear to meet the limitations of being a rotor assembly (except being rotatable relative to the housing). Note that the cover and base plate are rotatable relative to the piston and shaft. 
Note that the instant application discloses 2 identical rotary actuators (240, 250) having “rotary” tubes (241, 251), with one stationary (241) and the other rotating (251). The broadest reasonable interpretation of these limitations should apply to both of the above actuators, and therefore is not limited to exclude ones where the output tube is stationary. Instead, the broadest reasonable interpretation is that the rotor assembly is rotatable relative to at least one other element of the rotary actuator.

Applicant argues that the cover 1 of Bailey is stationary (i.e. fixed to a framework) and therefore not a “rotor assembly”, or meets the limitation “rotatably surrounding said housing and comprising a rotary output tube about the axis” (page 3 third full paragraph). The examiner disagrees (see discussion above). The cover 1 and the housing 7 of Bailey are not fixed together and instead rotate relative to each other. 

Applicant argues that coupling the turning arm 5 of Bunyard et al to the cover 19 would ground the rotor portion to the stator portion, rendering the actuator useless. This isn’t what is done in the 103 rejection. In addition to coupling “the rotor arm and piston of Bunyard et al to the rotary output tube” (and disconnecting it from the shaft) it also makes “the rotor assembly of Bunyard et al rotatably surround the housing” (by disconnecting it from the rotor assembly and coupling it to the shaft). Clearly if both the housing and piston are coupled to the same element there would be no movement and the actuator would be useless. But, making the housing and rotor assembly rotatable relative to each other, in addition to coupling the rotor arm and piston to the rotary output tube, would allow the actuator to operate and not render the actuator useless.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 21-23, 25, 27, 33 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 5, 6, 8, 9, 12 and 14 of U.S. Patent No. 10655303. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant claims are found in the respective claims of U.S. Patent No. 10655303.
For example, claim 21 is found in column 59 line 12-29, 31-35 and 64- column 60 line 2 (note that a cylindrical rotor is tubular). Claim 40 includes all the above limitations (of claim 21) plus limitations of column 59 line 10-12.

	Claim Rejections - 35 USC § 103
Claims 21, 30 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Bunyard et al (2003 0136258) in view of Bailey (5495791).  Bunyard et al discloses .
Bailey teaches, for a rotary actuator with an arcuate-shaped first piston (including 19) for reciprocal movement in a first arcuate chamber (11) of a housing (7), a rotor assembly (1) surrounding the housing and a shaft (5); that the piston is coupled to the rotary output tube and a rotor assembly rotatably surrounds the housing.
Since Bunyard et al and Bailey disclose similar rotary actuators with different elements connected to the shaft; it would have been obvious at the time the invention was made to one having ordinary skill in the art to couple the rotor arm and piston of Bunyard et al to the rotary output tube and the rotor assembly of Bunyard et al rotatably surrounding the housing, as taught by Bailey, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

Bunyard et al discloses that rotation of the rotor assembly urges the first piston partially into the first pressure chamber to pressurize a fluid and urge the fluid out of the first fluid port (inherent; claim 30).
.

Claims 22, 25, 27, 28, 34 and 36-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Bunyard et al (2003 0136258) in view of Bailey (5495791), as applied to claim 21 above, and further in view of Sills (3188919). The modified Bunyard et al discloses all of the elements of claim 22, as discussed above, and further including wherein application of pressurized fluid to the first pressure chamber urges the first piston partially outward from the first pressure chamber to urge rotation of the rotor arm in a first direction (part of claim 28) to rotate the rotor assembly in the first direction with substantially constant torque over stroke (paragraph 59; claim 39); but does not disclose that the housing defines a second arcuate chamber defining a third arc about the axis between a second open end and a second enclosed end and having a second fluid port in fluid communication with the second arcuate chamber (22, part of claim 34); an arcuate-shaped second piston for reciprocal movement in the second arcuate chamber, wherein a second seal, the second arcuate chamber, and the second piston define a second pressure chamber, and a first portion of the second piston contacts the rotor arm (27, rest of claim 34); wherein application of pressurized fluid to the second pressure chamber urges the second piston partially outward from the second pressure chamber to urge rotation of the rotor arm in a second direction opposite the first direction (rest of claim 28, 37) and urging the first piston partially into the first pressure chamber (claim 38)
Sills teaches, for a rotary actuator with an arcuate-shaped first piston (118, part of 120, to its center) for reciprocal movement in a first arcuate chamber (e.g. 90a) of a housing (72), having a first portion (center of 120) of the first piston contacts a rotor arm (122) and wherein application of pressurized fluid to the first pressure chamber urges 
Since the spring (7) of Bunyard et al and the second piston of Sills each cause the rotation of the rotor arm in the second direction; It would have been obvious at the time the invention was made to one having ordinary skill in the art to replace the spring of Bunyard et al with a second arcuate chamber in the housing, oriented rotationally opposite to the first arcuate chamber about the axis and defining a third arc about the axis between a second open end, at the terminal end, and a second enclosed end, and having a second fluid port in fluid communication with the second arcuate chamber, with an arcuate-shaped second piston for reciprocal movement in the second arcuate chamber, wherein a second seal, the second arcuate chamber, and the second piston define a second pressure chamber, and a first portion of the second piston contacts the rotor arm; wherein application of pressurized fluid to the second pressure chamber urges the second piston partially outward from the second pressure chamber to urge rotation of the rotor arm in a second direction opposite the first direction and urging the first piston partially into the first pressure chamber, as taught by Sills, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.
s 40-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Bunyard et al (2003 0136258) in view of Bailey (5495791), as applied to claim 21 above, and further in view of Sills (3188919). The modified Bunyard et al discloses all of the elements of claim 40-42, as discussed above; but does not disclose that the rotary actuator is a joint portion pivotally connecting a first arm portion and a second arm portion (claim 40), with the rotary output tube affixed or is integral to the first arm portion (claim 41) and the housing affixed or integral to the second arm portion (claim 42).
Bailey teaches, for a rotary actuator with an arcuate-shaped first piston (including 19) for reciprocal movement in a first arcuate chamber (11) of a housing (7), a rotary output tube of a rotor assembly (1) surrounding the housing and a shaft (5); that the rotary output tube is integral to a first arm portion (3), for the purpose of fastening the rotary output tube to a first portion of an apparatus (column 1 line 48-50).
Since Bunyard et al and Bailey are both from the same field of endeavor, the purpose disclosed by Bailey would have been recognized in the pertinent art of Bunyard et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the rotary output tube of Bunyard integral to a first arm portion, as taught by Bailey, for the purpose of fastening the rotary output tube to a first portion of an apparatus. 
Sills teaches, for a rotary actuator with an arcuate-shaped first piston (116, 118, 120) for reciprocal movement in a first arcuate chamber (e.g. 90a) of a housing (72), and a shaft (32); that the shaft is affixed to a second arm portion (34), for the purpose of fastening the shaft to a second portion of an apparatus (column 4 line 7-9).
Since Bunyard et al and Sills are both from the same field of endeavor, the purpose disclosed by Sills would have been recognized in the pertinent art of Bunyard et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to affixed a second arm portion to the shaft (and thereby the housing of Bunyard, as taught by Sills, for the purpose of fastening the shaft (and housing) to a second portion of an apparatus.



Conclusion
Claims 26, 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745